FILED
                           NOT FOR PUBLICATION                                DEC 29 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SENSORDYNAMICS AG                                No. 08-56803
ENTWICKLUNGS - UND
PRODUKTIONSGESELLSCHAFT, an                      D.C. No. 8:08-cv-00966-DOC-AN
Austrian corporation; FRAUNHOFER-
GESELLSCHAFT ZUR FORDERUNG
DER ANGEWANDTEN FORSCHUNG                        MEMORANDUM*
EV, an incorporated society,

              Petitioners - Appellants,

  v.

MEMSCO, LLC, a California limited
liability company,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                     Argued and Submitted December 6, 2010
                              Pasadena, California

Before: PREGERSON, CLIFTON, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      SensorDynamics appeals the district court order denying its petition to

confirm a foreign arbitral partial award. We affirm.

      As this court has held, “judicial review of non-final arbitration awards

should be indulged, if at all, only in the most extreme cases.” Pacific Reinsurance

Management Corp. v. Ohio Reinsurance Corp., 935 F.2d 1019, 1022 (9th Cir.

1991) (internal quotations omitted). This guideline accords with the fundamental

principle of federal procedure that a “court may direct entry of a final judgment as

to one or more, but fewer than all claims ... only if the court determines that there

is no just reason for delay.” Fed. R. Civ. Proc. 54(b).

      In the award at issue, the arbitration tribunal acknowledged that it is subject

to change based on a number of factors during the arbitration. The award is

therefore not final. Because the arbitration is set to move forward to a final

decision settling all claims, and because denial of the interim relief sought presents

no obstacle thereto, we find no reason in this case to depart from the general rule

requiring that an arbitration award be final in order to be confirmed.

      AFFIRMED.




                                           2